Co Oe N DWH FP W PO eK

bo bo NO bv bo bo N No bo — pf pe — ae — SS
co ~ HN Nn & Qo No _ oO \o Oo aN Nn & Lo bo — oS

Case 3:21-cr-08085-DLR Document1 Filed 08/10/21 Page 1 of 3

 
   

  

FILED ___ LODGED
RECEIVED ____ copy

   

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

    
     
 

AUG 1 0 2021
CHRISTINA WU COVAULT
Assistant United States Attorney ee OF Ae OURT
ONA

 
 

 

Arizona State Bar No. 025840 BY
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500

Email: christina.covault@usdoj.gov
Attorneys for Plaintiff

DEPUTY

  

EDACTED FOR

ii
aT ST APA Bers
PUSLIC DISC ASHE

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA .
CR-21-08085-PCT-DLR (MTM)

 

 

 

United States of America, No.
INDICTMENT
Plaintiff,
VIO: 21 U.S.C. § 841(a)(1) and
VS. b)(1)(B)(vi1i)
Possession With Intent to Distribute
Methamphetamine, a Controlled
Jonathan Michael Nez, Substance)
Count 1
Defendant. 18 U.S.C. § 981, 21 U.S.C. §§ 853
- a oe and 881, and 28 U.S.C. § 2461(c)
(Forfeiture Allegation) ~~
THE GRAND JURY CHARGES:
COUNT 1

On or about February 2, 2021, in the District of Arizona, Defendant JONATHAN
MICHAEL NEZ knowingly and intentionally possessed with intent to distribute 5 grams
or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II
controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B)(viii).

FORFEITURE ALLEGATION

The Grand Jury realleges and incorporates the allegations of Count 1 of this

 
So Fe ND HA FF YW HNO eK

bo bo i) bo bho ho bo ho BO — lee — hee me — pee —_

 

Case 3:21-cr-08085-DLR Document1 Filed 08/10/21 Page 2 of 3

Indictment, which are incorporated by reference as though fully set forth herein.

Pursuant to Title 18, United States Code, Section 981, Title 21, United States Code,
Sections 853 and 881, and Title 28, United States Code, Section 2461(c), and upon
conviction of one or more of the offenses alleged in Count 1 of this Indictment, the
defendant(s) shall forfeit to the United States of America all right, title, and interest in (a)
any property constituting, or derived from, any proceeds the persons obtained, directly or
indirectly, as the result of the offense, and (b) any property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of such offense, including,
but not limited to the following property involved and used in the offense: a sum of money
equal to at least $3,264.00 in United States currency, representing the amount of money
involved in the offense(s).

If any of the above-described forfeitable property, as a result of any act or omission
of the defendant(s):

(1) cannot be located upon the exercise of due diligence,

(2) has been transferred or sold to, or deposited with, a third party,

(3) has been placed beyond the jurisdiction of the court,
__(A) has been substantially diminished in value, or

(5) has been commingled with other property which cannot be divided without

difficulty,

it is the intent of the United States to seek forfeiture of any other property of said
defendant(s) up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p).

HH
I
I
Hf
HI

 
Oo Oo HN Hn FP W PO Fe

bo dN N bo by N N do NO — — a — me e — — —
Oo NTN DH Wn BP W NYO KF DOD BO FN WB A BR WO HPO KF CO

 

Case 3:21-cr-08085-DLR Document1 Filed 08/10/21 Page 3 of 3

All in accordance with Title 18, United States Code, Section 981, Title 21, United
States Code, Sections 853 and 881, Title 28, United States Code Section 2461(c), and Rule

32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

 

FOREPERSON OF THE GRAND JURY
Date: August 10, 2021

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

s/
CHRISTINA WU COVAULT
Assistant U.S. Attorney

 
